Title: To James Madison from Joseph Pulis, 20 January 1804 (Abstract)
From: Pulis, Joseph
To: Madison, James


20 January 1804, Malta. Encloses a report of U.S. vessels that arrived at Malta from July to the end of December 1803 [not found]. When Preble captured a ship passing from Tripoli to Benghazi that he planned to take to Syracuse, he directed Pulis to go there also in order to examine the papers and passengers of the prize. News of the length of the quarantine caused Preble to decide to come to Malta, where the papers could be translated. Wishes to inform JM that before his departure from Malta, Bainbridge left with Pulis some naval stores belonging to the Philadelphia, but Preble took them to Syracuse for the use of the squadron. Also informs JM of the exposition made in his presence to Preble by Salvatore Busuttil, the agent of Hamet Qaramanli, who stated that Hamet would shortly go to [Derna] to take up the reins of government there. His brother, Yusuf Qaramanli, the present pasha, knowing that many Arabs are of Hamet’s party and fearing an attack because of his usurpation of the regency, dispatched troops by land and cruisers by sea, but Hamet escaped and, being unable to sustain a long defense for lack of money, fled to Alexandria. Busuttil assured Preble on behalf of Hamet that if the U.S. would assist him, he would go to [Derna], gather his forces there, and with Preble’s aid at sea, return Tripoli to its legitimate sovereign. During his stay at Malta, Hamet assured Pulis of his long-standing friendship and in their several conversations gave Pulis to understand that with some help from the U.S. he would subjugate Tripoli and maintain an eternal peace with his protectors. Pulis believes that the U.S. should take the matter under consideration. Was extremely surprised to learn that Gavino had sent to Malta a consignment of provisions for the U.S. Navy from an Englishman, since he knew that Pulis and his warehouses were always at his service. Promises that if he can be of service to the U.S., he will follow exactly any orders committed to him.
 

   
   RC, two copies (DNA: RG 59, CD, Malta, vol. 1). First RC 3 pp.; in French; marked “Copie”; docketed by Wagner as received 4 Apr. Second RC dated 24 Jan. 1804; docketed by Wagner as received 4 May.



   
   For Preble’s 23 Dec. 1803 capture of the Mastico, see Preble to Pulis, 28 Dec. 1803, and Preble to Robert Smith, 17 Jan. 1804 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:300, 337–40).



   
   For Bainbridge’s deposit of naval stores at Malta, see Bainbridge to Preble, 4 Oct. 1803 (printed ibid., 3:103–4).



   
   For Busuttil’s statements to Preble, see Preble to Smith, 17 Jan. 1804 (printed ibid., 3:337–40).



   
   For Gavino’s consignment of U.S. goods to William Higgins, see Pulis to Preble, 26 Nov. 1803 (printed ibid., 3:236–37).


